J-A25018-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 DR. THOMAS WINTER                        :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                    Appellant             :
                                          :
                                          :
              v.                          :
                                          :
                                          :
 THE PENNSYLVANIA STATE                   :   No. 745 MDA 2020
 UNIVERSITY                               :

               Appeal from the Order Entered March 20, 2020
  In the Court of Common Pleas of Luzerne County Civil Division at No(s):
                               8789 of 2016


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY OLSON, J.:                        FILED DECEMBER 30, 2020

      Appellant, Dr. Thomas Winter, appeals from the March 20, 2020 order

granting summary judgment in favor of The Pennsylvania State University

(“Penn State”). We affirm.

      The record demonstrates that, for 38 years, Penn State employed

Appellant as a tenured professor of physics in the Eberly College of Science at

Penn State’s Wilkes-Barre Campus in Lehman, Pennsylvania, Luzerne County.

Effective November 20, 2014, Penn State terminated Appellant from his

employment for “grave misconduct” stemming from Appellant’s alleged sexual

harassment of an undergraduate student.

      Appellant filed a complaint on August 23, 2016, and an amended

complaint on October 4, 2016, against Penn State that raised a claim for

breach of contract related to his alleged unlawful termination and Penn State’s
J-A25018-20



alleged failure to act in good faith throughout the termination process. Penn

State filed preliminary objections in the nature of a demurrer to Appellant’s

amended complaint, which the trial court overruled. Penn State subsequently

filed an answer containing new matter to Appellant’s amended complaint.

        On July 18, 2019, Penn State filed a motion for summary judgment,

arguing, “Penn State followed its policy and process for dismissal of tenured

faculty members when it terminated [Appellant]” and “[u]nder Pennsylvania

law, [Appellant] is not entitled to re-litigate the merits of that decision[.]” See

Penn State’s Motion for Summary Judgment, 7/18/19, at ¶ 70. On December

12, 2019, the trial court entertained argument on Penn State’s motion for

summary judgment. On March 20, 2020, the trial court, concluding that Penn

State acted in good faith and complied with its stated policies and procedures

for the dismissal of a tenured faculty member, entered an order granting

summary judgment in favor of Penn State.1 This appeal followed.

        Appellant raises the following issue for our review:

        Did the trial court commit an error of law by granting [Penn
        State’s] motion for summary judgment, where a genuine issue of
        material fact exists with respect to whether [Penn State] failed to
        conduct the termination process and contractually agreed upon
        procedures as set forth in [Penn State’s] polices, [specifically]
        HR-70[] and [AD]-85, in good faith as required by Pennsylvania
        law?

Appellant’s Brief at 4 (extraneous capitalization omitted).



____________________________________________


1   The trial court also filed an opinion on March 20, 2020.

                                           -2-
J-A25018-20



      Appellant’s issue challenges the trial court’s order granting summary

judgment, for which our standard and scope of review are well-settled.

      A reviewing court may disturb the order of the trial court only
      where it is established that the [trial] court committed an error of
      law or abused its discretion. As with all questions of law, our
      review is plenary.

      In evaluating the trial court's decision to enter summary
      judgment, we focus on the legal standard articulated in the
      summary judgment rule. [See] Pa.R.C[iv].P. 1035.2. [Rule
      1035.2] states that where there is no genuine issue of material
      fact and the moving party is entitled to relief as a matter of law,
      summary judgment may be entered. Where the non-moving
      party bears the burden of proof on an issue, he may not merely
      rely on his pleadings or answers in order to survive summary
      judgment. Failure of a non-moving party to adduce sufficient
      evidence on an issue essential to his case and on which it bears
      the burden of proof establishes the entitlement of the moving
      party to judgment as a matter of law. Lastly, we will view the
      record in the light most favorable to the non-moving party, and
      all doubts as to the existence of a genuine issue of material fact
      must be resolved against the moving party.

Murphy v. Duquesne Univ. of The Holy Ghost, 777 A.2d 418, 429 (Pa.

2001) (case citations, ellipses, and quotation marks omitted) (rejecting the

“need or reason to devise special rules for restricting review” of a dispute

involving an institution of higher learning in a breach of contract case).

      In a cause of action alleging a breach of contract, the plaintiff must

prove: “(1) the existence of a contract, (2) a breach of a duty imposed by the

contract, and (3) damages.” Sullivan v. Chartwell Inv. Partners, LP, 873
A.2d 710, 716 (Pa. Super. 2005) (citation omitted). In evaluating whether a

party is entitled to summary judgment, this Court must first determine the



                                     -3-
J-A25018-20



terms of the contract, for which the principles of law that control this

determination are well-settled.

     The fundamental rule in interpreting the meaning of a contract is
     to ascertain and give effect to the intent of the contracting parties.
     The intent of the parties to a written agreement is to be regarded
     as being embodied in the writing itself. The whole instrument
     must be taken together in arriving at contractual intent. Courts
     do not assume that a contract's language was chosen carelessly,
     nor do they assume that the parties were ignorant of the meaning
     of the language they employed. When a writing is clear and
     unequivocal, its meaning must be determined by its contents
     alone.

     Only where a contract's language is ambiguous may extrinsic or
     parol evidence be considered to determine the intent of the
     parties. A contract contains an ambiguity if it is reasonably
     susceptible of different constructions and capable of being
     understood in more than one sense. This question, however, is
     not resolved in a vacuum.        Instead, contractual terms are
     ambiguous if they are subject to more than one reasonable
     interpretation when applied to a particular set of facts. In the
     absence of an ambiguity, the plain meaning of the agreement will
     be enforced. The meaning of an unambiguous written instrument
     presents a question of law for resolution by the court.

Murphy, 777 A.2d at 429-430 (citations and quotation marks omitted).

     Here, Appellant, in sum, argues that a genuine issue of material fact

exists as to whether Penn State followed the policies and procedures outlined

in “Penn State Human Resources Policy HR-70 Dismissal of Tenured or

Tenure-Eligible Faculty Members” (“HR-70”) in good faith when Penn State

terminated Appellant’s employment. Appellant’s Brief at 12-24. Specifically,

Appellant asserts that Penn State deviated from the procedures, as set forth

in HR-70, when Kenneth Lehrman, Vice President for Affirmative Action and

Title IX Coordinator, (“Lehrman”) conducted what Appellant characterized as

                                     -4-
J-A25018-20



an “ambush interview” after Lehrman received a complaint of sexual

harassment involving Appellant and did not provide Appellant notice of the

allegations prior to the meeting. Id. at 14-15. Appellant contends the trial

court erred when it concluded that the “ambush interview” was not part of the

formal termination proceedings, as set forth in HR-70, because the meeting

was investigatory in nature. Id. at 16. Rather, Appellant argues that the

meeting was the initial first step in the termination process, that the interview

failed to comply with the requirements set forth in HR-70, and that Penn State,

therefore, did not act in good faith when it deviated from the requirements

set forth in HR-70. Id. at 17. Appellant also contends that Penn State did

not act in good faith during Appellant’s meeting with Marilyn L. Hanes, Vice

President for Commonwealth Campuses and Dean of University College,

(“Hanes”) and Daniel J. Larson, Dean of the Eberly College of Science,

(“Larson”) subsequent to his “ambush interview” with Lehrman when Hanes

and Larson failed to question Appellant about the “apparent conflict between”

Lehrman’s report pertaining to the sexual harassment allegations 2 and

Appellant’s written rebuttal of the allegations. Id. at 18.   Appellant also

asserts that a genuine issue of material fact exists as to whether Penn State

acted in good faith in conducting the Standing Joint Committee on Tenure
____________________________________________


2  On May 12, 2014, Lehrman wrote the Chancellor of Penn State’s
Wilkes-Barre Campus to report his conclusions after conducting an
investigation into the sexual harassment allegations and to recommend that
Penn State initiate dismissal proceedings against Appellant. See Penn State’s
Motion for Summary Judgment, 7/18/19, at “Doc. 8”, pages 239-244.


                                           -5-
J-A25018-20



(“SJCT”) termination hearings because the chairperson of the SJCT was

“inadequately trained and [had] a conflict of interest with a witness.” Id. at

19-22. Finally, Appellant submits that a genuine issue of material fact exists

as to whether Penn State acted in good faith when the Office of the Provost,

having    “just   received     the   SJCT’s    report   [recommending   Appellant’s

termination] the day before, already had a draft termination letter prepared

to forward to [Eric J. Barron, President of Penn State, (“Barron”)] for his

‘review and signature’.” Id. at 23.

       Penn State asserts that the trial court correctly determined that the

termination proceedings contemplated by HR-70 were not initiated by

Lehrman’s meeting with Appellant. Penn State’s Brief at 15-17. Instead, Penn

State argues that the May 22, 2014 letter from Hanes to Appellant initiated

the termination proceedings pursuant to HR-70.3 Id. Penn State contends,

       it is unreasonable to construe the process of investigating possible
       misconduct as constituting part of the HR[-]70 dismissal process.
       This is apparent from any reasoned interpretation of HR[-]70.
       Indeed, to suggest otherwise would mean that the provisions of
       HR[-]70 apply even when an investigation results in no finding of
       misconduct sufficient to warrant the initiation of dismissal
       proceedings.

____________________________________________


3 Following receipt of Lehrman’s report of May 12, 2014, Hanes sent a letter
to Appellant dated May 22, 2014 entitled “Notice of Initiation of Process for
Dismissal from University Employment”. Penn State’s Motion for Summary
Judgment, 7/18/19, at Exhibit J. This letter gave Appellant notice of the
initiation of the dismissal process pursuant to HR-70 and the reasons for
seeking his dismissal. The letter also advised Appellant of his right to respond
in writing, at a meeting, or both. Appellant chose both.



                                           -6-
J-A25018-20



Id. at 16. Penn State maintains that Appellant’s termination complied with

the requirements set forth in HR-70 and that Appellant is attempting to

“secure a de novo judicial review of the merits of his termination under the

guise of a good faith argument.” Id. at 18 (citation omitted).

     The trial court set forth its rationale for granting summary in favor of

Penn State as follows:

     There is no dispute between the parties that the "contract” at issue
     in this matter is [HR-70,] which was in effect at the time of
     [Appellant’s] termination from employment by [Penn State.]

     There is also no dispute that, under Pennsylvania Law, [Appellant]
     is "not entitled to litigate the merits of his termination in this
     breach of contract action, the question of whether his misconduct
     should have resulted in the forfeiture of tenure having been
     conclusively and finally decided" as a result of the process
     conducted pursuant to HR-70. [See Murphy, 777 A.2d at 434.]

                                     ...

     [Appellant] argues that [Penn State] failed to comply with HR-70's
     terms in two ways: (1) The conducting of an "ambush interview"
     of [Appellant] by [Lehrman] and (2) A breach of the "duty of good
     faith" in [Penn State’s] “performance" of the contract.

     It is undisputed that when [Appellant] was summoned to the office
     of Albert Lozano, [] Director of Academic Affairs at Penn State's
     Wilkes-Barre Campus, [(“Lozano”)] on March 20, 2014, he was
     given no advance notice that he was going to be interviewed by
     [] Lehrman regarding the allegations of sexual harassment that
     had been [leveled] against him. [Appellant] asserts that this
     "ambush interview" violated the HR-70 process[,] which required
     that [Appellant] be "provided with written notice from the
     administrator(s) of the alleged misconduct."         [Penn State]
     counters that the notice provisions of HR-70 were not implicated
     until the "dismissal process" was initiated and that [] Lehrman's
     interview of [Appellant] was part of the "investigation" process
     that was being conducted in an effort to determine whether [Penn
     State] should pursue a termination of [Appellant’s] employment[,]
     or not. Upon a close reading of HR-70, the [trial c]ourt agrees

                                    -7-
J-A25018-20


      with [Penn State] that the notice provision of HR-70 does not
      apply to an "investigatory process" but, rather, to the "initiation
      of dismissal process" should an investigation warrant it. In the
      present case, the [trial c]ourt concludes that the event that
      triggered the applicability of HR-70's notice and subsequent
      procedures was the post-investigation decision encompassed in
      the May 22, 2014 letter from [] Hanes to [Appellant] entitled
      "Notice of Initiation of Process for Dismissal from University
      Employment."

      With the exception of [] Lehrman's initial interview, [Appellant]
      does not seriously question whether the other procedures set forth
      in HR-70 were followed, rather he asserts that they were not
      conducted in "good faith." As the Murphy Court stated, "when
      an employer expressly provides in an employment contract for a
      comprehensive evaluation and review process, a court may look
      to the employer[’]s good faith to determine whether the employer
      has[,] in fact[,] performed those contractual duties." Murphy,
      777 A.2d at 434, quoting Baker v. Lafayette, 504 A.2d 247, 255
      (Pa. Super. []1986). "The duty of good faith has been defined as
      honesty in fact in the conduct or transaction concerned." Creeger
      Brick and [Bldg.] Supply, Inc. v. Mid-State Bank and Trust
      Co., 560 A.2d 151, 153 (Pa. Super. []1989). A review of the
      entire record, including [Appellant’s] Answer and Exhibits in
      response to [Penn State’s] Motion for Summary Judgment, leaves
      the [trial c]ourt little doubt that [Penn State] carefully and
      precisely followed the process set forth in HR-70 and that no
      genuine issue of material fact has been raised by [Appellant] on
      which a jury could reasonably conclude that [Penn State] did not
      act in "good faith."

Trial Court Opinion, 3/20/20, at 3-6 (original ellipses and original brackets

omitted).

      In order to address the merits of Appellant’s issue, we must first look at

the requirements set forth in HR-70 to determine the obligations of the parties

involved. HR-70 states, in pertinent part, as follows:

      PURPOSE:




                                     -8-
J-A25018-20


     This policy is written to define the conditions and procedures
     under which tenured faculty members . . . may be dismissed from
     [Penn State] on grounds of adequate cause[.]

                                    ...

     ADEQUATE CAUSE:

     A tenured [] faculty member may be dismissed for adequate cause
     as determined in accordance with this policy. Adequate cause
     shall mean any one of the following: (i) lack of competence or
     failure to perform in relation to the functions required by the
     appointment, (ii) excessive absenteeism, (iii) moral turpitude, or
     (iv) grave misconduct. . . .

     INITIATION OF DISMISSAL PROCESS

     A.  The Steps That Shall be Followed to Initiate the
     Dismissal Process

        1. Within a reasonable time after the occurrence of events that
           might give rise to termination for adequate cause are made
           known to the appropriate administrator(s), the faculty
           member will be provided with written notice from the
           administrator(s) of the alleged misconduct constituting
           adequate cause. The notice shall include a copy of or
           references to this HR-70 policy and sufficient information
           concerning the allegations to enable the faculty member to
           make a meaningful response.

        2. The faculty member will be given an opportunity to respond
           to the allegations either in writing or at a meeting with the
           appropriate administrator(s), or both, at the discretion of
           the faculty member against whom allegations of misconduct
           have been made. The affected faculty member shall be
           accorded a reasonable amount of time to prepare a
           response to the allegations.

        3. The faculty member shall have the opportunity to meet with
           the appropriate administrator(s) and he or she will be given
           an explanation of the alleged misconduct.                The
           administrator, at his or her discretion, may respond to the
           written submissions of the faculty member at this meeting.
           The appropriate ombudsman shall be present as an
           objective, informational resource at the meeting unless the
           faculty member waives, in writing, the right to have the


                                    -9-
J-A25018-20


          ombudsman present. The meeting may be continued at the
          discretion of the administrator(s) should there be a need for
          additional time to resolve the matter or to obtain additional
          information or otherwise for other good cause.

       4. Following this meeting, the faculty member will again be
          given an opportunity to respond in writing to the
          administrator(s).

     B. Process After Initial Meeting

     The purpose of the meeting(s) and responses listed above is to
     provide both parties with an understanding of the other party's
     position, as well as an opportunity to settle the matter without
     formal action.

       1. If after the initial meeting an agreement is reached between
          the appropriate administrator(s) and the faculty member,
          then the matter will be resolved in accordance with the
          agreement.

       2. If after the initial meeting(s) the matter remains
          unresolved, the appropriate administrator(s) may choose to
          dismiss the matter if no serious concerns remain regarding
          the faculty member's alleged misconduct.        If serious
          concerns remain, the appropriate Dean will consult with the
          Executive Vice President and Provost about what further
          action, if any, should be taken.

     C. Referral to Standing Joint Committee on Tenure

     If both the Dean and the Executive Vice President and Provost
     concur that the disciplinary sanction of termination for adequate
     cause is warranted under the circumstances, the matter will be
     referred to the Standing Joint Committee on Tenure. The Dean
     will promptly advise the faculty member of that determination in
     writing by letter addressed to the affected faculty member and the
     Standing Joint Committee on Tenure. The Dean's letter shall set
     forth the specific basis for seeking adequate cause termination
     and the specific conduct which serves as the basis for the
     termination. Such written notification will advise the faculty
     member that the matter will be referred to the Standing Joint
     Committee on Tenure, unless the faculty member requests the
     opportunity to resign in lieu of termination.

                                    ...


                                   - 10 -
J-A25018-20


     E. Burden of Proof

     The burden of proof that adequate cause exists for the dismissal
     of the faculty member [] rests with [Penn State] and shall be
     satisfied only by clear and convincing evidence in the record
     considered as a whole.

     STANDING JOINT COMMITTEE ON TENURE:

           Role of the Committee

            The Standing Joint Committee on Tenure acts solely in an
            advisory capacity to the President on matters pertinent to
            the dismissal of tenured [] faculty. It holds hearings to
            receive evidence and adjudicate the matter and to provide
            the President with a reasoned opinion and recommendation
            for action with respect to the request to dismiss a faculty
            member. The Standing Joint Committee on Tenure shall
            exercise its obligations in accordance with the procedural
            rules described in this HR-70.

           Establishment of the Committee

            The Standing Joint Committee on Tenure shall consist of five
            members: two members selected by the administration, and
            three tenured faculty members selected by the elected
            faculty members of [Penn State’s] Senate. The Chair will
            be chosen by the Committee from the elected tenured
            faculty members.

           Committee Procedural Rules

       1.     Preliminary Evaluation.          The Standing Joint
              Committee on Tenure will first evaluate whether or not
              the charges of misconduct described in the Dean's letter,
              if true, constitute adequate cause for dismissal. If the
              Committee rules that the charges, taken as true, do not
              constitute adequate cause for dismissal, the Committee
              will issue a pre-hearing report, recommending to the
              President that no further proceedings occur. If the
              President agrees with the Committee's pre-hearing
              report, he or she will terminate the dismissal process.
              However, should the President disagree with this initial
              determination, he or she shall so notify the Standing
              Joint Committee on Tenure and the Standing Joint



                                    - 11 -
J-A25018-20


              Committee on Tenure shall, promptly upon receipt of this
              notice, conduct the hearing described below.

              Should the Standing Joint Committee on Tenure rule that
              the charges may, if proven, constitute adequate cause
              for dismissal, the hearing will be conducted and all
              parties will be notified in writing.

       2.     Commencement of Hearing. The faculty member
              against whom dismissal is sought shall have the
              opportunity to be heard and present his or her own
              defense before the Standing Joint Committee on Tenure.
              The Standing Joint Committee on Tenure shall convene a
              hearing within sixty (60) days, if reasonably possible,
              after the date of the Dean's letter referring the matter to
              the Committee. The hearing shall be limited to the
              matters described in the letter relating to the grounds on
              which termination of the faculty member is sought.
              Except in extenuating circumstances and subject to the
              concurrence of both parties, all members of the
              Committee must be present when the Committee meets
              at the hearing, including any continuance of the hearing,
              and during all deliberations of the Committee in
              connection with the hearing.

                                      ...

       4.     Presiding Official. The Committee Chair shall conduct
              the hearing and the subsequent deliberations of the
              Committee.

                                      ...

       12.    Committee Recommendations. At the conclusion of
              the hearing, the Committee shall close the record and
              meet in executive session, along with the Committee's
              legal advisor, in order to deliberate. There shall be no
              post-hearing submissions by either party, unless directed
              by the Committee. The Committee shall issue a report
              on the hearing to the President, with a copy to the faculty
              members and the appropriate Dean, within 30 days from
              the date of completion of the hearing, unless extenuating
              circumstances require otherwise. The report shall set
              forth the Committee's findings based on the evidence
              presented at the hearing and its recommendation with
              respect to termination for adequate cause. Where the

                                   - 12 -
J-A25018-20


                 conclusion of the Committee is not unanimous, the report
                 must fairly reflect the minority views expressed by the
                 members. Dissenting or concurring opinions may be
                 included at the request of any Committee member.

          13.    Final Decision by President. The President shall be
                 the final decision-maker in all cases considered by the
                 Standing Joint Committee on Tenure. The President shall
                 notify the faculty member, the Standing Joint Committee
                 on Tenure, and the appropriate Dean of his or her
                 decision in writing. Once the President has made a final
                 determination as to whether adequate cause for
                 termination exists, the matter shall be closed and not
                 subject to further review.

Appellant’s Amended Complaint, 10/4/16, at Exhibit “A”.

       Here, the record demonstrates that on March 3, 2014, a “Penn State

Sexual Harassment/Discrimination/Violence Report Form” was filed with Penn

State administration on behalf of an undergraduate student and against

Appellant alleging that Appellant sexually harassed the student in violation of

Penn State’s “Policy AD85 - Discrimination, Harassment, Sexual Harassment

and Related Inappropriate Conduct” (“AD-85”).4 See Appellant’s Amended

Complaint, 10/4/16, at ¶¶ 8, 24, 37; see also Penn State’s Motion for

Summary Judgment, 7/18/19, at “Doc. 7”, pages 234-237. On March 20,

2014, Lozano arranged, via an email,5 for Lehrman, who was responsible for
____________________________________________


4 AD-85 defines “sexual harassment” as “unwelcome sexual advances,
requests for sexual favors, and other verbal or physical conduct of a sexual
nature that is unwanted, inappropriate, or unconsented to.” See Appellant’s
Amended Complaint, 10/4/16, at Exhibit “B”.

5 Lozano’s email to Appellant stated, “I need to talk with you regarding an
academic matter. I will appreciate if you can come to see me tomorrow[,



                                          - 13 -
J-A25018-20



investigating sexual harassment complaints,6 to meet with Appellant the next

day, but did not himself take part in the meeting. On May 12, 2014, Lehrman

authored a report to the Chancellor of Penn State’s Wilkes-Barre Campus,

recommending that dismissal proceedings be initiated against Appellant in

connection with the sexual harassment allegations. On May 22, 2014, Hanes

provided Appellant written notice that Penn State was initiating the process

for dismissal of Appellant from his employment. The letter, in pertinent part,

stated, “In accordance with the provisions of [HR-70], a copy of which is

enclosed, I am writing to advise you that this letter initiates the process for

your possible dismissal from [Penn State] employment, including your tenured

faculty appointment.” See Hanes Letter, 5/22/14, at unnumbered page 1.

The letter advised Appellant that he could respond to the notice either in

writing, or at a meeting with Hanes, or both. Id. Appellant filed a written

response to Hanes’s letter on June 17, 2014, and met with Hanes and Larson

on July 3, 2014. Thereafter, Hanes and Larson authored a joint letter to the

SJCT on August 11, 2014, recommending that Penn State terminate




____________________________________________


Friday, March 21, 2014.] See Appellant’s Brief in Opposition to [Penn State’s]
Motion for Summary Judgment, 12/4/19, at Exhibit “C”.

6 AD-85 states that “concerns about conduct by an employee [] that may
violate this policy” should be reported to Lehrman. See Appellant’s Amended
Complaint, 10/4/16, at Exhibit “B”.




                                          - 14 -
J-A25018-20



Appellant’s employment.7 On August 28, 2014, the SJCT notified Appellant

that it was conducting a preliminary evaluation of the sexual harassment

allegations and possible termination of Appellant’s employment. The letter

also notified Appellant that a hearing on the matter was set for September 16,

2014, and October 1, 2014.            On September 9, 2014, the SJCT notified

Appellant that after conducting a preliminary evaluation, it determined there

was cause for termination if the allegations were substantiated.          After

conducting a hearing on the matter, at which Appellant was present,

represented by counsel, and able to offer witness testimony and other

evidence in his defense, the SJCT set forth its findings of fact and conclusions

in a letter to Barron, Penn State’s President, recommending the termination

of Appellant’s employment. On November 20, 2014, Barron notified Appellant

that his employment with Penn State was terminated effective immediately.

       Based upon a review of the record, we concur with the trial court that

no genuine issue of material fact existed as to whether Penn State acted in

good faith and followed the policies and procedures as set forth in HR-70 when

it terminated Appellant’s employment. It is axiomatic that prior to initiating

any formal proceedings or charges against Appellant, Penn State needed to

perform due diligence in determining the veracity of the sexual harassment

allegations. To do otherwise, and accept the allegations of sexual harassment

____________________________________________


7 Nicholas P. Jones, Penn State’s Executive Vice President and Provost,
concurred in the recommendation set forth in the joint letter to the SJCT.


                                          - 15 -
J-A25018-20



on their face and immediately begin formal termination proceedings without

first performing an investigation into the veracity of the allegations, could

irrevocably damage a person’s reputation, both professionally and personally,

if the allegations were proven false, and could lead to the potential for false

accusations being brought by a student as a retaliatory action for

dissatisfaction with a faculty member.

      Appellant argues that the notice of the alleged misconduct constituting

adequate cause of dismissal of a tenured faculty member “shall include a copy

of or reference to [the] HR-70 policy and sufficient information concerning

the allegations to enable the faculty member to make a meaningful

response.”     Appellant’s Brief at 16 (original emphasis omitted, emphasis

added).    In so arguing, Appellant implies that Penn State is required to

formulate a substantiated, independent basis, i.e. “sufficient information

concerning the allegations,” upon which to articulate its position.    Because

Penn State must have “sufficient information concerning the allegations” in

order to articulate its position on the alleged misconduct constituting adequate

cause for dismissal, Appellant and the HR-70 policy tacitly recognize that

investigation prior to notice is essential.     Initiating formal termination

proceedings without first conducting an investigation is analogous to charging

a defendant with a crime before the police investigate and obtain evidence of

culpability.

      Here, prior to beginning formal termination proceedings pursuant to

HR-70, Lehrman, who was charged with investigating allegations of sexual

                                     - 16 -
J-A25018-20



harassment,   performed     an   investigation   into        the    sexual   harassment

allegations brought against Appellant by, inter alia, meeting with Appellant

and speaking with other individuals.          Subsequent to the conclusion of

Lehrman’s investigation, Hanes, Dean of University College, provided

Appellant with written notice of the sexual harassment allegations and

provided Appellant with a copy of HR-70, pursuant to Step A(1) of the

“Initiation of Dismissal Process” section of HR-70. We concur with the trial

court that there is no genuine issue of material fact “that the event that

triggered the applicability of HR-70's notice and subsequent procedures was

the post-investigation decision encompassed in the May 22, 2014 letter from

[] Hanes to [Appellant] entitled ‘Notice of Initiation of Process for Dismissal

from University Employment.’"

      The   essence   of   Appellant’s   argument       is    not    that    Penn   State

unreasonably delayed notice of the alleged misconduct that gave rise to the

adequate cause to initiate termination proceedings but, rather, that the notice

should have preceded the March 21, 2014 meeting between Lehrman and

Appellant. Appellant’s Brief at 12-17 For the reasons discussed supra, HR-70

required Penn State to investigate the veracity and circumstances of the

sexual harassment allegations, first, in order to gain “sufficient information

concerning the allegations” and then to apprise Appellant, in a HR-70 notice,

of Penn State’s position and to provide Appellant an opportunity to respond.

Compliance with HR-70 is achieved so long as notice is sent within a

reasonable time after an appropriate administrator learns of the “adequate

                                     - 17 -
J-A25018-20



cause” event. See HR-70 at § A(1). HR-70 does not require that notice be

sent to the faculty member before a first or subsequent investigative

interaction, such as the meeting between Lehrman and Appellant.

      Here, Lehrman met with Appellant as part of the investigative process

on March 21, 2014. Lehrman composed a report based upon his investigation

recommending that termination proceedings be initiated against Appellant and

sent that report to Hanes on May 12, 2014. Hanes subsequently provided

Appellant with notification pursuant to HR-70 on May 22, 2014.      Ten days

elapsed between Lehrman’s report substantiating the occurrence of events

that might give rise to termination for adequate cause and Hanes’s HR-70

notice, a time period which certainly complies with the requirement that HR-70

notice be provided “within a reasonable time after the occurrence of events

that might give rise to termination for adequate cause are made known to

the appropriate administrator[.]”

      We further concur with the trial court that no genuine issue of material

fact exists as to whether Penn State acted in good faith in performing its

contractual obligations pursuant to HR-70.     Appellant contends that Penn

State acted in bad faith because (1) Hanes and Larson failed to question him

about the conflicts between the sexual harassment allegations, as stated in

Lehrman’s report to the Chancellor, and his version of events, as set forth in

his response letter, (2) the SJCT chairperson was inadequately trained and

had a conflict of interest, both of which, Appellant asserts, prevented the

faculty member from serving as the chair, and (3) a draft of Appellant’s

                                    - 18 -
J-A25018-20



termination     letter   was    prepared       the   day   after   the   SJCT   sent   its

recommendation to Penn State’s president. With regard to Appellant’s first

contention, HR-70 states that “[t]he administrator, at his or her discretion,

may respond to the written submissions of the faculty member at the meeting”

and the purpose of the meeting was “to provide both parties with an

understanding of the other party’s position[.]” See HR-70 at §§ A(3) and B

(emphasis added). There is no requirement that the administrators, in this

case Hanes and Larson, were required to discuss the merits of the allegations

or Appellant’s response. The purpose of the meeting was to make Appellant

aware of Penn State’s position on the matter.

       Regarding the qualifications for the chairperson of the SJCT, HR-70

states that the SJCT “shall consist of five members: two members selected by

the administration, and three tenured faculty members selected by the elected

faculty members of [Penn State’s] Senate. The Chair will be chosen by [the

SJCT’s members] from the elected tenured faculty members.” See HR-70 at

“Establishment of the Committee.” HR-70 does not set forth any qualifications

necessary for a tenured faculty member to be elected as chair of the SJCT

other than the requirement that the person must be one of the three tenured

faculty members elected by Penn State’s Senate to the SJCT and cannot be

one of the two members selected by the administration.8 Id.

____________________________________________


8 We, furthermore, find no record support for Appellant’s bald assertion that
the chair was unqualified to serve in this position because one of the witnesses



                                          - 19 -
J-A25018-20



       Finally, Appellant’s allegation that a termination letter was drafted for

review by Penn State’s president within one day of receiving the SJCT’s

recommendation to terminate Appellant’s employment does not give rise to a

genuine issue of material fact as to whether Penn State acted in good faith.

Given the seriousness of sexual harassment allegations and the need to

remove harassers where adequate cause for termination has been found, the

speed in which Penn State acted on this matter by drafting a termination letter

for the president’s review does not amount to an act of bad faith. Rather,

given the urgency with which such matters are to be resolved, as

demonstrated by the time restrictions set forth in HR-70, Penn State’s quick

action in drafting the termination letter amounts to a good faith effort to bring

resolution to the matter.

       In viewing the evidence in the light most favorable to Appellant, as the

non-moving party, the evidence demonstrates that Penn State properly

initiated the dismissal proceedings via Hanes’s May 22, 2014 letter, and that

Penn State, in good faith, followed the policies and procedures outlined in

HR-70. Therefore, Appellant failed to demonstrate the existence of a genuine

issue of material fact.


____________________________________________


was the chairperson’s “boss’s boss.” The SJCT is comprised of five members
who are tasked with making a joint recommendation to Penn State’s
president, who is ultimately the final decision-marker, regarding the potential
termination of the faculty member’s employment.             Here, the SJCT’s
recommendation to terminate Appellant’s employment was unanimous.


                                          - 20 -
J-A25018-20



     Based upon a review of the record, we discern no error of law or abuse

of discretion in the trial court’s order granting summary judgment in favor of

Penn State.

     Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/2020




                                    - 21 -